DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 is the same scope as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8,10,11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norem (20090312186).

a. 	As to claims 1-2, 4, 7 Norem teaches a substrate items 30. A oxide which maybe Al2O3 paragraph 53. And superconducting material that maybe NbN (items 43 or 45 or 47 paragraph 52).
Norem does not explicitly teach these materials.
However there are limited number of combinations presented.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide 41s as Al2O3 and the 43 45 and 47 as NbN.
One would have been so  motivated to optimize the device according to the material properties of the superconductor and dielectrics. Further it would have been obvious to provide the device using conventional material providing a cost benefit.
b.	As to claim 3, Norem does not explicitly state it is delta NbN.
However, delta NbN was known at the time of filing and used as a superconductor.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the  Nb as the delta phase to optimize the superconducting properties.
c.	As to claims Norem teach 3-10 nm of Al2O3 but does not explicitly teach 2nm.
However atomic layer are known and applicant has shown no unexpected results for 2nm or less.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the Al2O3 at 2nm to reduce material usage providing a cost benefit.
d.	AS to claim 8, Norem teaches the second 41 maybe considered a seed and it is on 43 which is NbN and 45 is on the second 41.

e.	As to claims 10 and 14, Norem is silent in regards to the thickness of 43, however superconducting layer of 50 nm was known and used in device fabrication.
Further applicant gives no unexpected results.
Thus it would have been obvious to one of ordinary skill in the art at the filing to provide the thickness of the superconductive layers to be 50nm.
One would have been so motivated to optimize the composite properties and device operations properties.
f.	As to claim 11, Any of the layer there above can be considered a capping layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17178190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because It is structurally the same outcome.
As to the specifics of delta NbN and thicknesses. Delta NbN was known and conventional in superconducting device.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the nitride as a NbN delta to provide a cost benefit using conventional materials.
As to the thickness applicant has shown no unexpected results for  less than 2 nm.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thickness of less than 2 nm to provide a cost benefit for using less material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Prior art fails to teach the nitride being of the first metal or a dbr or waveguide between the superconductor and the substrate or seed.
Claims 15-20 are allowed.
Prior art fails to teach the nitride and the oxide being of the same first metal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896